El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Se trata en este caso de un pleito sobre retracto legal de comuneros y la cuestión a resolver es si para ejercitar esa acción es necesario consignar el precio de la venta, en qué forma ha de consignarse y si la demanda debe alegar tal con-signación para qne sea suficiente.
La demanda inicial de' este pleito alega, entre otras cosas, qne enterado el demandante Don Isaac González Martínez de la venta al demandado Don Antonio Aeha del condominio que intenta retraer, se avistó con el demandado y manifes-tándole qne quería hacer uso de su derecho al retracto le ofreció con tal fin los $7,000 qne pagó y el importe de los gastos del contrato y cualquier otro gasto legítimo hecho para la venta y de los gastos necesarios y útiles hechos para la cosa vendida, y habiéndose el Señor Acha negado a reci-*135bir el precio y lo demás ofrecido y a verificar la retrovenda el demandante consignó en depósito en poder de sn notario dicha cantidad a disposición de la sección Ia. de la Corte de Distrito de San Juan, y que fia estado y está dispuesto a sn-, brogarse en el lngar y grado de los esposos demandados en •cuantos derechos y obligaciones adqiárieron en la compra del condominio objeto del pleito.
El derecho de retracto legal se hallaba regulado en nues-tras leyes históricas por la ley 55, título 5°., de la partida 5a,, según la cual quien tenga alguna cosa en común, aunque no se halle dividida, puede venderla a los que tengan en ella participación o a un extraño, pero si alguno de los que tienen parte en ella quisiere dar tanto como él extraño aquél debe tenerla antes que el extraño. Por la ley 75 de Toro se dis-puso que si alguno vendiere parte de una heredad que tenga en común con otro, según lo dispuesto en la Ley de Partidas, estará obligado el que la quisiere retraer a consignar el precio.
Posteriormente la Ley de Enjuiciamiento Civil española de 1856, exigió por el artículo 674 entre otros requisitos nece-sarios para dar curso a una demanda de retracto, que se con-signara el precio si era conocido y si no lo fuere, que se dé fianza de consignarlo luego que lo sea; artículo que fué repro-ducido por el 1618 de la Ley de Enjuiciamiento Civil española de 3 de febrero de 1881 y por el 1616 de la que empezó a regir en Puerto Rico en 1°. de enero de 1886.
En tal estado la legislación sobre esta materia, se publicó el Código Civil español, que en Puerto Rico empezó a regir en 1890, el que por su artículo 1518, que aunque está com-prendido en la sección de retractos convencionales es apli-cable a los legales por disponerlo así el artículo 1525, declaró que no se podrá hacer uso del derecho de retracto sin reem-bolsar al comprador el precio de la venta, y, además, los gas-tos del contrato y cualquier otro pago legítimo hecho para la venta y los gastos necesarios y útiles hechos en la cosa vendida.
*136Así, pues, en relación el Código Civil con la Ley de Enjui-ciamiento Civil vigente entonces, era necesario para que el retracto tuviera lugar no solamente reembolsar o pagar el precio y los demáis gastos a que sé refería el Código Civil, sino también consignar el precio, de acuerdo con la Ley de Enjuiciamiento Civil para que se pudiera dar curso a la de-manda.
El Código Civil español fué sustituido en esta Isla por el Código Civil Revisado de 1902, que es una reproducción del anterior, salvo pequeñas modificaciones y que copió íntegra-mente Iqs preceptos sobre retracto, exigiendo el artículo 1421 lo mismo que el 1518 del código anterior. Cuando el Código Civil Revisado de 1902 se publicó y entró en vigor, regía aun en Puerto Rico, en cuanto a retractos, la Ley de Enjuicia-miento Civil española; y como después en el año 1904 se pu-blicó el Código de Enjuiciamiento Civil, surge añora la cues-tión que motiva este recurso de si sigue siendo necesaria para los juicios de retracto la consignación que antes se exigía por la Ley de Enjuiciamiento Civil.
Es indudable que el Código Civil tanto el español como el Revisado lo único que exigen es el reembolso del precio y •de otros gastos que en la misma se mencionan y no contiene ■disposición alguna que exija, la consignación, la cual según las sentencias del Tribunal Supremo de España de 31 de diciembre y 16 de octubre de 1906 se requería no porque lo exigiera el Código Civil sino de acuerdo con el artículo 1618 •de la Ley de Enjuiciamiento Civil, y por tanto si éste no está ñoy en vigor en Puerto Rico no es necesaria la consignación.
El Código de Enjuiciamiento Civil de 1904 no fué tan am-plio que abarcara todos los procedimientos y por su sección 361 solamente se derogaron las leyes, reales decretos, órdenes, ■órdenes militares, disposiciones o parte de ellas que estu-vieran en conflicto o fueren incompatibles con el nuevo código, y como no encontramos en él disposición alguna que esté en •conflicto o contradiga la de la ley anterior sobre consignación en los retractos, tenemos que llegar a la conclusión de que *137aun continúa en vigor en este particular y es por tanto nece-saria la consignación para poder ejercitar la acción de re-tracto. Para mayor claridad de que no fueron derogados todos los procedimientos que contenía la Ley dé Enjuicia-miento Civil antigua, encontramos el Lecho de que cuando en 1905 se dictó la Ley sobre Procedimientos Legales Espe-ciales, que regula algunos de los que estaban incluidos en la antigua ley procesal, expresamente se resolvió en tal ley que derogaba todas las anteriores que la contradigan, pero deja en vigor los procedimientos especiales establecidos por el Código Civil, la Ley Hipotecaria y su reglamento y en cual-quier otra ley en cuanto no estuviere previsto por ella, y como no puede caber duda de que los juicios sobre retracto tenían un procedimiento especial, en cuanto exigen para darles curso determinados requisitos como el de la consignación que no se exige en los juicios ordinarios, podemos también en vista de este Lecho, sostener que la consignación exigida por la Ley de Enjuiciamiento Civil anterior está vigente después de publicado el Código de Enjuiciamiento Civil de 1904.
Tal consignación no la reguló sin duda alguna el Código Civil porque ya era exigida desde la ley de Toro y luego por la Ley de Enjuiciamiento Civil, y se comprende que tal con-signación debe ser necesaria porque concediendo la ley para retractos solamente nueve días, el que ejercita la acción debe tener el dinero pronto en ese tiempo y para evitar que se Lagan falsos ofrecimientos de pagar y que en realidad no exista el dinero cuando llega el momento de cumplirse una sentencia que declare el retracto.
Habiendo llegado a la conclusión anterior, veamos abora cómo debe Lacerse la consignación, ya que el demandante la Lizo en este caso en poder de su notario, según alega la de-.manda, y porque algunos entienden que debe Lacerse por los trámites establecidos para la consignación de cantidades debi-das a fin de quedar liberada la deuda.
Entendemos que la consignación debe verificarse entre-gando en el tribunal que conozca del juicio el dinero que im-*138porta el precio, ya que solamente de esta manera puede darse cumplimiento al precepto de esa ley (artículo 1619) preceptiva de que el juez mandará a hacer el depósito de la cantidad consignada en el establecimiento .público destinado al efecto. Esta disposición de la ley es lo suficientemente clara para conocer la manera de hacer la consignación, por lo cual los artículos contenidos en el Código Civil respecto a la consignación en los casos que es necesaria para que pro-duzca los efectos del pago, no son aplicables a la consigna-ción que se exige para las demandas de retracto, en las que tampoco se necesita ofrecer el precio antes de acudir al tribunal, pues no lo exige la ley que ordena la consignación.
Así pues, siendo la consignación necesaria, es indispensable que en la demanda se alegue que se consigna el dinero porque de otro modo la falta de esa alegación será suficiente para estimar que no aduce hechos que determinen causa de acción; y como la demanda en este caso no alega que se haya hecho la consignación de los $7,000 que son el precio de la venta que se intenta retraer, es indudable que por este fun-damento debe sostenerse la sentencia apelada que declaró sin 'lugar la demanda.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.